 



Exhibit 10.22
MEMORANDUM OF UNDERSTANDING
     This Memorandum of Understanding (“MOU”) contains the terms of settlement
in principle among the parties (“Parties”) to the Actions identified in
paragraph 1 below (“Actions”), each of which is filed derivatively on behalf of
and for the benefit of nominal defendant, Cardinal Health, Inc. (“Cardinal”):
     1. The Actions are:
Doris Staehr v. Robert D. Walter et al., No. 02-CV-11-639, Court of Common
Pleas, Delaware County, Ohio
Donald Bosley v. David Bing et al., No. 04 CV A07-7167, Court of Common Pleas,
Franklin County, Ohio
Sam Weitschner v. David Bing et al., No. 04 CV C08-8970, Court of Common Pleas,
Franklin County, Ohio
Green Meadow Partners, LLP v. David Bing et al., No. 04 CV H09-9891, Court of
Common Pleas, Franklin County, Ohio
Barry E. Weed v. John F. Havens, et al., No. 06 CV H09-12620, Court of Common
Pleas, Franklin County, Ohio
     2. Plaintiffs in the Actions are:
Doris Staehr
Donald Bosley
Sam Weitschner
Green Meadows Partners, LLP
Barry E. Weed
     3. Named as Individual Defendants in one or more of the Actions are:
David Bing
George C. Conrades
John F. Finn
Robert L. Gerbig
John F. Havens
J. Michael Losh
John B. McCoy
Richard C. Notebaert
Michael D. O’Halleran
David W. Raisbeck

- 1 -



--------------------------------------------------------------------------------



 



Jean G. Spaulding
Matthew D. Walter
Robert D. Walter
William F. Bindley
Regina E. Herzlinger
Melburn G. Whitmire
George L. Fotiades
James F. Millar
Mark Parrish
Richard J. Miller
Ronald K. Labrum
Anthony Rucci
     4. Named as Nominal Defendant in all Actions is Cardinal Health, Inc.
     5. Plaintiffs in the Bosley, Weitschner and Green Meadows cases have joined
in a single, consolidated amended complaint (the “Bosley complaint”). The
complaints in the Staehr and Weed actions remain separate from the Bosley
complaint and from each other. There is, however, substantial overlap among the
Bosley complaint, the Staehr complaint and the Weed complaint. Considered
collectively, the complaints in the Actions allege claims for breach of
fiduciary duties, misappropriation of non-public information for use in personal
sales of Cardinal stock, abuse of control, gross mismanagement, waste of
corporate assets, unjust enrichment. The Staehr complaint also alleges related
claims for contribution, indemnification and statutory false statements. The
claims arise out of: certain conduct in the negotiation of, pricing of, and due
diligence concerning Cardinal’s acquisition of Syncor International Corporation
(“Syncor”); certain conduct concerning the indemnification of Syncor’s former
chairman, Monty Fu; certain accounting and business performance matters that
were the subject of disclosures and a financial restatement/reclassification in
2004 by Cardinal, an allegedly related decline in the market price of Cardinal
common stock, associated inquiries by the United States Department of Justice
and the Securities & Exchange Commission, and private securities fraud class
action litigation against Cardinal and others; certain transactions in Cardinal
securities and investment decisions

- 2 -



--------------------------------------------------------------------------------



 



undertaken by Cardinal; sales of personal Cardinal stock while allegedly in
possession of material non-public information concerning certain accounting and
business performance matters; and certain conduct concerning the timing and
terms of various employee stock option grants in 2004.
     6. This MOU is being entered into only after Plaintiff Staehr has defeated
defendants’ motion to dismiss, conducted extensive discovery and filed numerous
pleadings including motion practice, and the parties have engaged in extensive
settlement discussions (facilitated by an independent mediator) and engaged in
open and arm’s length discussions concerning both the merits and the weaknesses
in the claims and defenses in the Actions.
     7. In full and final settlement of all claims in the Actions,

  (a)   The Individual Defendants will cause proceeds of their applicable D&O
insurance policies totaling $70 million to be paid to Cardinal, according to the
following schedule:

  i.   $35 million no later than five business days following the date on which
the order approving the settlement by the last of the courts required to give
approval is entered; and     ii.   $35 million no later than ten business days
following either the date on which the order approving the settlement by the
last of the courts required to give approval is entered, or April 15, 2008,
whichever date is later.

      Cardinal and the Individual Defendants acknowledge that payment of these
insurance proceeds to Cardinal is attributable solely and exclusively to the
filing, prosecution and settlement of the Actions and would not have

- 3 -



--------------------------------------------------------------------------------



 



      been paid to Cardinal but for the filing, prosecution and settlement of
the Actions.   (b)   $68 million of these payments is for the settlement of the
Syncor, Monty Fu, and accounting allegations asserted in the Staehr action. $2
million of these payments is for the settlement of the option granting
allegations asserted in the Bosley and the Weed actions.     (c)   Cardinal and
its board of directors will adopt and implement the following corporate
governance enhancement, which shall remain in full force and effect, without
modification, alteration, rescission or adjustment, for two years: The Audit
Committee shall meet in executive session with the Chief Financial Officer and
the Chief Legal Officer no less than annually.     (d)   As to the acquisition
of Syncor by Cardinal, the Individual Defendants and Cardinal acknowledge that
the Staehr action was originally filed, pending and being prosecuted at the time
of the re-negotiation of the acquisition price of Syncor, and was a positive
factor in the re-negotiation and reduced price paid for Syncor.     (e)   After
the initiation of the Staehr action, Cardinal implemented corporate governance
changes that caused Cardinal’s Institutional Shareholder Services (“ISS”)
Corporate Governance Quotient to rise from an index rating of 6.3, in
October 2005, to a rating of 93.2 in May 2007. During the same time, Cardinal
also improved its internal accounting controls. The Individual Defendants and
Cardinal acknowledge that some of these changes and improvements address issues
that were raised in the Staehr

- 4 -



--------------------------------------------------------------------------------



 



      and Bosley actions and further acknowledge that the changes and
improvements were made in the context of the litigation of the Staehr and Bosley
actions, which were a positive factor in their adoption.

     8. Defendants, together with their agents, counsel, advisers, insurers,
successors, assigns, heirs and personal representatives, and all employees,
agents and representatives of Cardinal shall receive from each Plaintiff in each
Action and from Cardinal a comprehensive release and covenant not to sue, as
broad as permissible under the law, covering all claims by or on behalf of
Cardinal that are or could have been asserted in the Actions that arise out of
or in connection with or are related to any of the acts, matters or transactions
referred to in the Actions, provided that the release and covenant not to sue
from Cardinal shall not include any claims that Cardinal may have for recovery
of expenses advanced pursuant to written Statutorily Required Undertakings for
Repayment, as described in Ohio Revised Code § 1701.13, to the extent Cardinal
may be legally obligated to pursue such claims.
     9. Plaintiffs and their Counsel, together with their present and former
partners, employees, accountants, consultants, advisers, successors, heirs and
assigns will receive a comprehensive release and covenant not to sue from
Cardinal, the Individual Defendants and their related parties covering and
releasing all claims arising out of, in connection with, or related to the
institution, prosecution or settlement of the Actions.
     10. The Defendants agree and acknowledge that the Actions were filed and
prosecuted in good faith.
     11. The intent of the Parties is that there be a single notice to
shareholders bearing the captions of the Staehr action, the consolidated
Bosley/Weitschner/Green Meadow action, and the Weed action and a joint approval
process. The Parties will consult with, and seek the procedural

- 5 -



--------------------------------------------------------------------------------



 



guidance of, the respective courts to assist in planning and scheduling the
approval process, with the intent of proceeding in one of the following manners,
in descending order of preference:

  i.   Consensual, court-ordered transfer of Bosley/Weitschner/Green Meadow and
Weed to the Court of Common Pleas of Delaware County, for joint handling with
each other and with Staehr; or, if not reasonably possible, then     ii.  
Agreed dismissal without prejudice of Bosley/Weitschner/Green Meadow and Weed
and their refiling in the Court of Common Pleas of Delaware County, for joint
handling with each other and with Staehr; or, if not reasonably possible, then  
  iii.   Agreed amendment of Staehr for the sole purpose of encompassing all of
the claims in Bosley/Weitschner/Green Meadow and Weed, and agreed dismissal of
Bosley/Weitschner/Green Meadow and Weed in the Court of Common Pleas of Franklin
County.

     12. Cardinal agrees and acknowledges that the Staehr counsel have
facilitated the settlement of all Actions for Cardinal’s benefit.
     13. Upon approval of the settlement by the Court, there shall be a
stipulated order or stipulated orders dismissing each of the Actions in their
entirety with prejudice and with each Party to bear its own costs, except as
expressly provided in this MOU.
     14. On the business day following the date on which the first $35 million
payment is made to Cardinal pursuant to paragraph 7(a) of this MOU, or (if
later) then three business days following the date on which a court order
approving fees, costs and expenses is entered, Cardinal will pay to
Plaintiffs’counsel (through Robbins Umeda & Fink, LLP (“RUF”)) an amount not

- 6 -



--------------------------------------------------------------------------------



 



more than $12 million as is approved by court order, for Plaintiffs’ attorneys
fees, costs and expenses in all the Actions combined. The Individual Defendants
and Cardinal agree to the fee and expense amount as set forth in the preceding
sentence, and agree to not take any positions contrary to $12 million being a
fair and reasonable amount. Such monies shall be paid from the common fund of
$70 million which is being established for Cardinal’s benefit, and will be kept
by RUF in a segregated escrow account and not distributed to itself or anyone
else until such time as the order containing approval of fees costs and expenses
becomes final (i.e., not subject to further appeal), all subject to the
obligation hereby undertaken and agreed by RUF to refund or repay to Cardinal
all or any portion of the amount plus interest at the same rate earned in
escrow, if, when and to the extent, as a result of any appeal and/or further
proceedings on remand, or successful collateral attack, the award of fees and
expenses is reduced. If, when and to the extent distribution becomes permitted,
RUF shall in its sole discretion distribute monies to the Plaintiffs’ counsel in
the Bosley/Weitschner/Green Meadow action and the Weed action.
     15. The effectiveness of the settlement is not conditioned on court
approval of an award of attorneys fees and expenses, either at all or in any
particular amount.
     16. The cost of printing, mailing and publishing notice of the settlement
and related administrative expenses shall be paid by Cardinal.
     17. The settlement is subject to the negotiation and execution of a
definitive settlement agreement (including notice to shareholders and other
customary associated documents), approval by all necessary courts pursuant to
O.R.C.P. 23.1, and formal, final dismissal of all the Actions. The parties agree
to proceed in good faith to prepare appropriate documentation and to seek Court
approval of any settlement expeditiously.

- 7 -



--------------------------------------------------------------------------------



 



     18. The settlement shall provide for no admission of wrongdoing or
liability by the Individual Defendants, and shall acknowledge that the
Individual Defendants are entering into this settlement solely to eliminate the
uncertainties, burdens and expenses of protracted litigation. In the settlement,
Cardinal shall acknowledge that the settlement confers substantial benefits to
Cardinal, that the settlement would eliminate all remaining shareholder
litigation concerning the restatement/reclassification and the uncertainties,
burdens and expenses associated with the litigation, that the settlement is in
Cardinal’s and Cardinal’s shareholders best interests, and that the settlement
is fair, reasonable and adequate to Cardinal and it’s shareholders. The
settlement shall recite that Plaintiffs’ counsel believe the settlement is fair,
reasonable and adequate, and in the best interests of Cardinal and its
shareholders.
     19. Plaintiffs shall have the opportunity to conduct reasonable
confirmatory discovery. To the extent reasonably possible, and subject to the
possible need to conduct limited separate inquiries owing to certain features of
their Actions, Plaintiffs will participate in confirmatory interviews being
conducted by Plaintiffs’ counsel in In re Cardinal Health, Inc. Securities
Litigation, No. C2-04-575 (S.D. Ohio), and Cardinal will endeavor to facilitate
that participation. Plaintiffs shall also be permitted to review specific
documents concerning the allegations in the Actions, which documents will be
agreed to at a later time.
     20. The MOU may be executed in counterpart, by facsimile or other
electronic transmission, and each counterpart shall be deemed one and the same
instrument.
     21. The Parties will cooperate regarding the timing of the joint
announcement of the MOU and the settlement, and will exchange draft press
releases regarding the MOU and the settlement.
     22. The MOU is to be governed in all respects by Ohio law.

- 8 -



--------------------------------------------------------------------------------



 



     23. The counsel executing the MOU have been duly empowered and authorized
to sign it on behalf of the respective Parties they represent.
     24. Subject to the O.R.C.P. 23.1 requirement of Court approval, the MOU is
binding on the parties. The only other contingencies that would permit any party
not to proceed with the settlement are specified in the MOU.
     25. Any condition set forth in the MOU may be waived in writing by the
Party entitled to enforce it.

- 9 -



--------------------------------------------------------------------------------



 



Agreed to as of the 29th day of June, 2007:

             
/s/ Marc M. Umeda
 
Marc M. Umeda
Robbins Umeda & Fink, LLP
610 West Ash Street, Suite 1800
San Diego, CA 92101
Telephone: 619/525-3990
      /s/ Marc M. Umeda w/ permission
 
Joshua M. Lifshitz
Bull & Lifshitz, LLP
18 East 41st Street
New York, NY 10017
Telephone: 212/213-6222     
 
           
David Futscher
Parry Deering Futscher & Sparks, PSC
411 Garrard Street
Covington, KY 41012-2168
Telephone: 859/291-9000

Jack Landskroner
Landskroner Grieco Madden Ltd.
1360 West 9th Street, Suite 400
Cleveland, OH 44113
Telephone: 216/522-9000
      Brian M. Felgoise
Law Offices of Brian M. Felgoise, P.C.
261 Old York Road – P.O. Box 706
Jenkintown, PA 19046
Telephone: 215/ 886-1900

Laurence D. Paskowitz
Paskowitz & Associates
60 East 42nd Street – 46th Floor
New York, NY 10165
Telephone: 212/685-0969    
 
           
Counsel for Plaintiff
Doris Staehr
      Frank E. Todaro
The Law Firm of Frank Todaro
471 East Broad Street, Suite 1303
Columbus, OH 43215    
/s/ Eric L. Zagar
 
Eric L. Zagar
      Telephone: 614/242-4333    
Schiffrin & Barroway, LLP
280 King of Prussia Road
Radnor, PA 19087
Telephone: 610/667-7706
      Counsel for Plaintiffs Donald Bosley,
Green Meadow Partners, LLP and
Sam Weitschner    
 
           
Paul W. Leithart, II, Esq.
Strip, Hoppers, Leithart, McGrath
   & Terlecky Co., LPA
575 S. Third Street
Columbus, OH 43215
Telephone: 614/228-6345

Counsel for Plaintiff Barry E. Weed
           

- 10 -



--------------------------------------------------------------------------------



 



             
/s/ Ivan K. Fong
 
Ivan K. Fong
Executive Vice President
Chief Legal Officer and Secretary
Cardinal Health, Inc.
7000 Cardinal Place
Dublin, OH 43017
Telephone: 614/757-7768
      /s/ John M. Newman, Jr.
 
John M. Newman, Jr.
Jones Day
North Point
901 Lakeside Avenue
Cleveland, OH 44114
Telephone: 216/586-3939    
 
           
For Nominal Defendant
Cardinal Health, Inc.
      Counsel for Defendants David Bing, George C. Conrades, John F. Finn,
Robert L. Gerbig John F. Havens, J. Michael Losh, John B. McCoy, Richard C.
Notebaert, Michael D. O’Halleran, David W. Raisbeck, Jean G. Spaulding, Matthew
D. Walter, Robert D. Walter, George L. Fotiades, Mark Parrish, Ronald K. Labrum
and Anthony Rucci    
/s/ Arthur S. Greenspan
 
Arthur S. Greenspan
Richards Kibbe & Orbe LLP
One World Financial Center
New York, NY 10281-1003
           
Telephone 212/530-1816
      /s/ Thomas L. Long
 
Thomas L. Long    
Roger P. Sugarman
Kegler, Brown, Hill & Ritter
65 East State Street, Suite 1800
Columbus, OH 43215
Telephone: 614/462-5400

Counsel for Defendant
Richard J. Miller
      Baker Hostetler LLP
Capitol Square, Suite 2100
65 East State Street
Columbus, OH 43215
Telephone: 614/228-1541

Counsel for Defendants as above, and also
William F. Bindley, Regina E. Herzlinger
and Melburn G. Whitmire    

- 11 -



--------------------------------------------------------------------------------



 



     
/s/ James J. Benjamin, Jr.
 
James J. Benjamin, Jr.
   
Akin, Gump, Strauss, Hauer & Feld, LLP
   
590 Madison Avenue
   
New York, NY 10022-2524
   
Telephone: 212/872-1000
   
 
   
Robert H. Nichols
   
Schottenstein, Zox & Dunn Co., LPA
   
250 West Street
   
P.O. Box 165020
   
Columbus, OH 43215
   
Telephone: 614/462-2700
   
 
   
Counsel for Defendant
   
James F. Millar
   

- 12 -